157 B.R. 823 (1993)
In re The OPTICAL CORPORATION OF AMERICA, INC., Southern Optical Company, Lugene, Inc., Debtors.
Bankruptcy Nos. 92-33933(3)11, 92-33934(3)11 and 92-33935(3)11.
United States Bankruptcy Court, W.D. Kentucky.
August 30, 1993.
*824 Scott W. Brinkman, Hirn Reed & Harper, Louisville, KY, for debtors.
Joseph Golden, Louisville, KY, Asst. U.S. Trustee.

MEMORANDUM
DAVID T. STOSBERG, Bankruptcy Judge.
This matter is before the Court on the Application of counsel for the Debtor for allowance of final compensation and reimbursement of expenses. Although the Court notes that in previous Applications, it approved of one entry of seven-tenths (.7) of an hour on a paralegal rate of $65.00 per hour, the Court declines to approve such a rate on a regular basis. Heretofore, The Bankruptcy Court for the Western District of Kentucky has not established any specific guidelines for paralegal rates. However, as a guideline for all present and future paralegal rates, the Court elects to award a maximum of one-third of the highest hourly rate allowed to attorneys. At the current time, the maximum rate allowed to counsel in the Western District of Kentucky is $175.00 per hour.
For purposes of this case, the Court will award $57.00 per hour for "paralegal work performed" which the Court considers reasonable compensation for a paralegal with four years experience. Only two-tenths (.2) of an hour is requested in this Application for the paralegal rate of $65.00 per hour. The reduction in the hourly rate mandated herein only reduces the total amount requested in this Application by $1.60.
Accordingly, the amount of compensation requested in the Fee Application will be reduced consistent with the guidelines in this Memorandum.